FILED
                                       UNITED STATES DISTRICT COURT
                                                                                                      SEP 2 1 2012
                                       FOR THE DISTRICT OF COLUMBIA                            Clerk, u.s. District &Bankruptc~
                                                                                               Courts for the Distritt of Columbta

                                                       )
         Ellenie Tsige,                                )
                                                       )
                Plaintiff,                             )
                                                       )
                          v.                           )
                                                       )
                                                                Civil Action No.         12 1568
         KIPP DC PCS-Will,                             )
                                                       )
                 Defendant.                            )
                                                       )


                                            MEMORANDUM OPINION

                This matter is before the Court on plaintiffs prose complaint and application to proceed

         in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

         of subject matter jurisdiction.

                The subject matter jurisdiction of the federal district courts is limited and is set forth

         generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

         only when a "federal question" is presented or the parties are of diverse citizenship and the

         amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

         plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

         plead such facts warrants dismissal ofthe action. See Fed. R. Civ. P. 12(h)(3).

                 Plaintiff is a District of Columbia resident suing a school in the District for decisions

         made about her son. She seeks an "investigation as well [as] justification." Compl. at 4. The

         complaint neither presents a federal question nor provides a basis for diversity jurisdiction.




     /
{)                                                                                                                            3
Presumably, plaintiffs recourse lies in the Superior Court ofthe District of Columbia. A

separate Order of dismissal accompanies this Memorandum Opinion.




DATE: September    _1]_, 2012
                                            2/L~             j hJ L)(()Lc_
                                           United States District Judge




                                               2